Citation Nr: 1507086	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  09-02 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision issued in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  It has previously been remanded by the Board in September 2012.  

The Board notes that during the pendency of the appeal, the Veteran sought a total disability rating based in individual unemployability (TDIU) due to his service-connected lung disability.  The Veteran is currently in receipt of a 100 percent permanent and total rating for his service-connected lung disability.  A lung disability is not the subject matter before the Board at this time; only a claim for an increased evaluation for diabetes mellitus is presently on appeal.  The Veteran has not stated on this record that he is seeking a TDIU due to diabetes mellitus (or any other service-connected disability).  Thus, the issue of entitlement to a TDIU is not before the Board at this time.

The Board also notes that the Veteran has successfully withdrawn his request for a Board hearing on the issue presently on appeal.


FINDING OF FACT

The evidence does not show that it is medically necessary for the Veteran to regulate his occupational and recreational activities due to his diabetes mellitus.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.119, Diagnostic Code (DC) 7913 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  A December 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was last re-adjudicated by way of a February 2013 supplemental statement of the case.

Regarding VA's duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service medical records, VA treatment records, private treatment records, VA examinations, and lay statements.  The Veteran and his representative have not identified any outstanding relevant evidence.  Concerning the examinations, the Board finds the examinations of record are adequate for evaluation purposes as the examiners recorded pertinent history and performed an objective examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

There is also substantial compliance with the Board's September 2012 Remand directives in that the Veteran was provided with a VA examination in October 2012 to determine the nature and severity of his service-connected diabetes mellitus.  The examiner specifically addressed the question of whether "regulation of activities" was required incidental to the Veteran's diabetes mellitus.  On this record, several adequate VA examinations, to include the October 2012 VA examination, were conducted to assess the severity of the Veteran's diabetes mellitus.  The Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, the Veteran has not alleged, and the record does not reflect, that the Veteran's diabetes mellitus has increased in severity.  The January 2015 appellate brief from the Veteran's representative indicated that there was no further evidence or argument to submit.  Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

General Principles of Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection, or on appeal of a subsequent denial of an increased rating, it may be found that are varying and distinct levels of disability impairment severity during an appeal.  Thus, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, as the evidence shows a consistent disability picture during the period of the appeal, staged ratings are not warranted.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
Diabetes Mellitus

The Veteran contends that a rating higher than 20 percent is warranted for his service-connected diabetes mellitus.  Pursuant to 38 C.F.R. § 4.119, DC 7913 (2014), a 20 percent disability rating is warranted for service-connected diabetes mellitus "[r]equiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet," and a 40 percent disability rating is warranted for service-connected diabetes "[r]equiring insulin, restricted diet, and regulation of activities."  "Regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, DC 7913.  The Court has held that "for a claimant to be entitled to a 40 percent disability rating, the evidence must show that it is medically necessary for a claimant to avoid strenuous occupational and recreational activities," and that "medical evidence is required to support this criterion of a 40 percent disability rating-regulation of activities."  Camacho v. Nicholson, 21 Vet. App. 360, 361, 364 (2007). 

The record is clear that the Veteran's service-connected diabetes mellitus requires insulin.  See October 2012 Examination Report (prescribing insulin - more than 1 injection per day); VA September 2008 Examination Report; December 2007 VA Examination Report; VA Treatment Records from 2007 to 2009.  Likewise, the record clearly reflects that the Veteran is on a restricted diet.  See September 2008 VA Examination Report (noting that the Veteran "does follow a restricted diet"); December 2007 VA Examination Report (noting "[h]e is on a restricted diabetic diet").  Thus, the issue of whether a rating in excess of 20 percent is warranted turns on whether the Veteran has regulation of activities as per VA regulations.  See 38 C.F.R. § 4.119, DC 7913; Camacho, 21 Vet. App. at 364.  

On review, the Board finds that the evidence does not demonstrate that it is medically necessary for the Veteran to avoid strenuous occupational and recreational activities.  In this regard, the December 2007 VA examination report states that the Veteran has hypoglycemic episodes (one to two every week) and that he was on a restricted diet.  There was no mention of activities restriction as part of diabetes management.  The Veteran reported that the diabetes affected his daily living secondary to dietary restrictions.  The September 2008 examination report indicates that the Veteran denied any episodes of ketoacidosis or hypoglycemia requiring hospitalization.  He followed a restricted diet and his weight was stable.  The examiner noted that he has not been advised to restrict his activities in an effort to prevent hypoglycemic reactions.  The Veteran reported that his diabetes affected his activities of daily living in that he experienced numbness and tingling of the feet.

The VA treatment records also do not show that it is medically necessary for the Veteran to regulate his activities.  For example, a November 2007 VA outpatient treatment record shows that exercise, in addition to dieting and weight management, was recommended to help manage the Veteran's poorly controlled diabetes mellitus.  Furthermore, hypertension management was also suggested at this time by the same physician, and the notes show that the Veteran was instructed to try to exercise at least for 30 minutes, 3 times per week, if possible.  Several other 2007 VA treatment entries reported the same.  

Lastly, the October 2012 examiner marked a box "no" indicating that the Veteran requires regulation of activities as part of medical management of his diabetes mellitus.  Additionally, there were no identified episodes of ketoacidosis or hypoglycemia that required hospitalization over the past 12 months.  The examiner stated that Veteran's diabetes mellitus did not impact his ability to work.  

Thus, the evidence of record does not medically indicate that regulation of the Veteran's activities is required.  The Board acknowledges the Veteran's contention that his diabetes mellitus causes him to be "on limited activities/exercise."  See August 2008 Notice of Disagreement.  However, as mentioned, "medical evidence is required to support this criterion of a 40 percent disability rating-regulation of activities."  Camacho, 21 Vet. App. at 364.  The Veteran's statements in this regard are not supported by the medical evidence of record which shows that it is not medically necessary for the Veteran to avoid strenuous occupational and recreational activities for diabetes mellitus management.  Consequently, a 40 percent rating is not warranted in this case.

The Court has noted that the successive nature of the rating criteria in DC 7913 requires that all criteria be met to establish entitlement to a higher rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); Camacho, 21 Vet. App. at 366.  As the Veteran's diabetes mellitus does not require the regulation of activities, the Board finds that a rating in excess of 20 percent is not warranted.  Also, in light of Tatum, although there are higher ratings of 60 and 100 percent that are available, such higher ratings would not be warranted as the criteria for 40 percent has not been met.

Because the preponderance of the evidence is against the claim, it is denied.  38 U.S.C.A. § 5107; but see Tatum, 23 Vet. App. at 156 (finding that, under Camacho, § 4.7 is not applicable to the application of Diagnostic Code 7913).

The Board's findings above are based on the rating schedule.  For exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  However, in this case, the Board finds that the record does not show that the Veteran's diabetes mellitus is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluation with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In this regard, the evidence shows that hypoglycemic episodes (one to two every week but not resulting in hospitalization), controlled by insulin and a restricted diet as a result of his service-connected diabetes mellitus, are contemplated by the schedular criteria.  Additionally, the Board notes that the Veteran is service-connected for additional complications that have been found to have resulted from his diabetes mellitus, such as left disabilities, bilateral peripheral neuropathy (i.e., tingling and numbness in the lower extremities), and erectile dysfunction.  Thus, it cannot be said that the available schedular evaluations for diabetes mellitus are inadequate.  There are higher ratings available under the diagnostic code that contemplates more serious symptoms, but the Veteran's disability is not productive of such manifestations, as discussed above.  See 38 C.F.R. § 4.119, DC 7913; see also Tatum, 23 Vet. App. at 156; Camacho, 21 Vet. App. at 366.  

The Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Indeed, as discussed above, the Veteran's symptoms have been considered in the 20 percent rating for his disability under Diagnostic Code 7913.  The Veteran and his representative have not identified any symptoms resulting from the combined effect of his service-connected disabilities that are not contemplated in the rating criteria for diabetes mellitus.  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's diabetes mellitus under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009). 


ORDER

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


